            Case 1:21-cv-05712-RA Document 5 Filed 07/30/21 Page 1 of 3
                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED:


 EDWARD HENRY,

                             Plaintiff,

                        v.

 THRIVE GLOBAL, INC., DILLION
 WALKER, ANDREW ROSSOW, AR MEDIA
 CONSULTING, TRUE HOLLYWOOD
 TALK, DEBBIE ALMONTASER,
 NATEBASS13, JANI BEG, RANDYLUV3,
 GARYATTY, BALIGUBADLE1,
 BLOWNAWAYTOO, SEKHMET67,                                         No. 21-CV-5712 (RA)
 MIKERICO77, BOBFIORE, DCRISING21,
 KALEIGHDERHOSEN, AC10021, JASMINE                               ORDER AND NOTICE
 GERALDI, ALPACADEGUERA, BOB                                   OF INITIAL CONFERENCE
 SACAMANO, DOYLE LONEGAN,
 KARINABENAISSA1, POPECOVIDXIX,
 MONICARIVPIN, SOLOMONGRUNDY6,
 MPOPPEILEEN, BTHECHANGE1234,
 COMPANALYST, MARGARETSAHALL,
 BADFOXGRAPHICS, ITSMECWB,
 CHAFEDCHARLIE, QUINN__PAUL,
 JAMES_ANDREW, LINDA WALCZAK,
 CLEMENTSIRA, MAYEYALA,
 ARDEN_MESSING. LES ROSE, and
 GLENNYTRADES,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

       This case has been assigned to me for all purposes. It is hereby:

       ORDERED that, by October 22, 2021, the parties submit a joint letter, not to exceed five (5)

pages, providing the following information in separate paragraphs:

       1.      A brief description of the nature of the action and the principal defenses
               thereto;

       2.      A brief explanation of why jurisdiction and venue lie in this Court. If any
               party is a corporation, the letter shall state both the place of incorporation and
               the principal place of business. If any party is a partnership, limited
               partnership, limited liability company or trust, the letter shall state the
             Case 1:21-cv-05712-RA Document 5 Filed 07/30/21 Page 2 of 3




                citizenship of each of the entity’s members, shareholders, partners and/or
                trustees;

        3.      A brief description of all contemplated and/or outstanding motions;

        4.      A brief description of any discovery that has already taken place, and/or that
                which will be necessary for the parties to engage in meaningful settlement
                negotiations;

        5.      A brief description of prior settlement discussions (without disclosing the
                parties’ offers or settlement positions) and the prospect of settlement;

        6.      The estimated length of trial; and

        7.      Any other information that the parties believe may assist the Court in
                advancing the case to settlement or trial, including, but not limited to, a
                description of any dispositive issue or novel issue raised by the case.

        IT IS FURTHER ORDERED that, by October 22, 2021, the parties jointly submit to the

Court a proposed case management plan and scheduling order. A template for the order is available

at https://nysd.uscourts.gov/hon-ronnie-abrams. The status letter and the proposed case management

plan should be filed electronically on ECF, consistent with the Court’s Electronic Case Filing (ECF)

Rules & Instructions, which were updated on April 1, 2020, and are available at

https://nysd.uscourts.gov/rules/ecf-related-instructions. Please consult my Individual Rules and

Practices with respect to communications with Chambers and related matters.

        IT IS FURTHER ORDERED that counsel for all parties appear for an initial status

conference on October 29, 2021 at 4:00 p.m. The Court will hold this conference by telephone.

The parties shall use the dial-in information provided below to call into the conference: Call-in

Number: (888) 363-4749; Access Code: 1015508. This conference line is open to the public.

        If Defendants have been properly served and the parties are available to proceed with an

initial status conference prior to October 29, the parties shall notify the Court and propose

alternative dates for the conference.

        Plaintiff is ordered to serve Defendants with a copy of this order and to file an
                                                        2
           Case 1:21-cv-05712-RA Document 5 Filed 07/30/21 Page 3 of 3




affidavit on ECF certifying that such service has been effectuated.

SO ORDERED.

Dated:     July 30, 2021
           New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge




                                                      3
